Citation Nr: 1011390	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.  

2.  Entitlement to service connection for a right eye 
disability.  

3.  Entitlement to service connection for headaches, to 
include as secondary to the eye disabilities and service-
connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to June 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in August 2006, a statement of the 
case was issued in March 2007, and a substantive appeal was 
received in May 2007.  

The Veteran testified at a hearing before the Board in 
February 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that some of the Veteran's service treatment 
records appear to be missing, including a Report of Medical 
Examination for separation purposes.  VA has a heightened 
obligation to assist the appellant in the development of her 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records 
in the possession of the government are presumed lost or 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Veteran has claimed entitlement to service connection for 
left and right eye disabilities.  The Board notes that 
service treatment records reflect that the Veteran suffered a 
left eyelid contusion in October 1994.  Private optical 
prescriptions received in June 2007 reflect that the Veteran 
needed visual correction.  

In light of the evidence of record, including the private 
medical records and the Veteran's statements, and VA's 
heightened duty to assist considering the Veteran's missing 
service treatment records, the Board believes that a VA 
examination and opinion (based on a review of the claims 
file) with regard to the Veteran's claims of entitlement to 
service connection for left and right eye disabilities is 
necessary to comply with 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran has voiced an argument in 
the May 2007 substantive appeal that headaches are secondary 
to service-connected posttraumatic stress disorder (PTSD) and 
left and right eye disabilities.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2009).  The provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made and the Veteran's claim was filed 
prior to the effective date of the revised regulation.  Under 
the circumstances, the Board believes that a VA examination 
with opinion is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current right 
and left eye disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current right and left eye disabilities 
were manifested during the Veteran's active 
duty service.  

2.  After completion of the foregoing, 
readjudicate the right and left eye 
disability claims.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
headaches.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) determine if it is at least as likely as 
not (a 50% or higher degree of probability) 
that any current headaches were manifested 
during the Veteran's active duty service.  
If not;

b) opine whether any such headaches are at 
least as likely as not related to the 
Veteran's service-connected PTSD;

c) opine whether any such headaches 
increased in severity by the Veteran's 
service-connected PTSD; and, if after 
readjudicating the right and left eye 
disability claims, the RO grants service 
connection for the right or left eye 
disability, then the examiner should also:

d) opine whether any such headaches are at 
least as likely as not related to the 
Veteran's left and right eye disabilities;

e) opine whether any such headaches 
increased in severity by the Veteran's 
left and right eye disabilities; and

f) provide detailed rationale, with 
specific references to the record, for the 
opinions provided.  

4.  After completion of the foregoing, 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and her service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


